DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.
 

Response to Amendment
Amendment filed on 11/20/2020 does not constitute new matter, and has been accepted by Examiner.

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive.
The newly amended claims are still rejected with the reference of Kim et al. (US 20190007992; hereinafter Kim), and are newly cited as shown below.

.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 20190007992; hereinafter Kim).
Regarding claims 1, 6, 11, and 16 Kim discloses a method by an access and mobility management function (AMF) in a wireless communication system (Abstract), the method comprising: 
transmitting, to a base station, a first message for tracking a location of a terminal associated with an area of interest, the base station supporting a radio resource control (RRC) inactive state, and the area of interest being configured with at least one of a list of tracking area or a list of a cell ([0177], [0181]:AMF communicating with AN about the UE; [0204]: determining UE reachability based on UE location tracking; [0221]: determining reachability when terminal in CM connected and RRC inactive state; [0142]: includes a list of tracking area); 
([0204]: determining UE location); and 
determining a presence of the terminal for the area of interest as one state of in, out ([0022]: being able to determine if the mobile device is outside of service area), or unknown, based on the information ([0204]: determining UE location based on UE registration area tracking information),
wherein the first message is transmitted based on a procedure initiated by the AMF, in case that the terminal in a connection (CM) connected state ([0221]: determining reachability when terminal in CM connected and RRC inactive state), and
wherein the procedure includes a base station location reporting procedure ([0591]: location reporting procedure) or an N2 notification procedure requesting a notification of an RRC state transition of the terminal ([0173]-[0174]: N2 messaging).
Regarding claims 2, 7, 12, and 17, Kim discloses wherein the first message includes information on the area of interest, information on a reporting type, and information on a location reporting level, in case that the procedure is the base station location reporting procedure  ([0204]: determining UE location based on UE registration area tracking information; [0262]: reporting based on subscription level and session types). 

determining the presence of the terminal for the area of interest as a state of in, if the terminal is inside a registration area that is contained within the area of interest ([0204]: determining whether the UE location is in the UE tracking area). 
Regarding claims 5, and 15, Kim discloses wherein, in case that the procedure is the N2 notification procedure, further comprising:
determining the presence of the terminal for the area of interest is as a state of out, if the terminal is inside a registration area that does not contain the area of interest ([0204]: determining whether or not the UE location is in the UE tracking area).

	Regarding claims 21-24, Kim discloses wherein the presence of the terminal for the area of interest is determined based on a value included in the information on the location of the terminal, and wherein the value for a terminal presence of the area of interest is determined as the one state of in, out, or unknown ([0419]-[0422]: wherein the terminal is determined to be outside of service area)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUCK HUYNH/Primary Examiner, Art Unit 2644